PURCHASE AGREEMENT
 
THIS PURCHASE AGREEMENT made as of November 6, 2009 (the “Agreement”)
 
BETWEEN:
 
GRANT THORNTON LIMITED in its capacity as interim receiver and receiver and
manager of EGC Holdings Ltd. and not in its personal capacity
(“Receiver”)
 
AND:                      CENTURY CASINOS EUROPE GMBH
(“Purchaser”)
 
WHEREAS:
 
A. On April 15, 2009, Evergreen Gaming Corporation, a British Columbia
corporation (“Evergreen”), and nineteen (19) of Evergreen’s Canadian and U.S.
affiliates filed a petition in the Vancouver Registry of the Supreme Court of
British Columbia (the “Court”) under the Companies’ Creditors Arrangement Act,
R.S.C. 1985, c.C-36 and C-44 (the “CCAA”) and the Business Corporations Act,
S.B.C. 2002, c.57.  Deloitte & Touche, Inc. was initially appointed as the
monitor of those companies in the CCAA proceeding (the “Monitor”);
 
B. Pursuant to an order of the Court made June 24, 2009 (the “Receivership
Order”) in British Columbia Supreme Court Action No. S092767, Vancouver Registry
(the “Proceedings”), Receiver was appointed the interim receiver and receiver
and manager of all of the assets, property and undertaking of certain Canadian
affiliates of Evergreen, being EGC Holdings Ltd. (“EGC Holdings”), EGC
Properties Ltd. (“EGC Properties”) and Frank Sisson’s Silver Dollar Ltd.
(“Silver Dollar”), and the Receiver replaced Deloitte & Touche, Inc. as the
Monitor of those companies pursuant to an Order of the Court made July 3, 2009;
 
C. Silver Dollar owns and operates a casino in Calgary, Alberta (the “Casino”),
comprising approximately 92,470 square feet, which includes a 500-slot machine
casino, a 38-lane bowling alley, approximately 20,000 square feet of
entertainment venue and a variety of food, beverage and entertainment outlets;
 
D. EGC Properties owns the approximately 6.99 acres of land, and the buildings
thereon, located at 1010 42nd Avenue S.E., Calgary, Alberta, at 1007 42nd Avenue
S.E., Calgary, Alberta, and at 4412 – 9th Street S.E., Calgary, Alberta
(collectively, the “Real Property”) on and in which the Casino is located, and
which Real Property is more particularly described in Exhibit 1 attached hereto;
 
E. EGC Holdings owns 51 Class A common shares and 49 Class B common shares in
the capital of Silver Dollar and 1,000 Class A common shares and 51,488 Class D
preferred shares in the capital of EGC Properties (all of such shares
collectively the “Shares”); and
 
 
 

--------------------------------------------------------------------------------

 
F. Receiver, in its capacity as interim receiver and not in its own capacity,
has agreed to sell to Purchaser, and Purchaser has agreed to purchase from
Receiver, the Shares on the terms and conditions set out in this Agreement.
 
IN CONSIDERATION of the mutual agreements in this Agreement and subject to the
terms and conditions specified in this Agreement, the Parties agree as follows:
 
1. Interpretation.
 
1.1 In this Agreement, including the recitals and the exhibits and schedules,
the following words and expressions have the following meanings unless the
context otherwise requires:
 
(a)  
“AGLC” means the Alberta Gaming and Liquor Commission;

 
(b)  
“Agreed Accounting Principles” means Canadian GAAP, subject to normal year-end
adjustments and except that such balance sheets do not contain footnotes, as
such principles were applied in the preparation of the May 31, 2009 balance
sheet of EGC Holdings, a copy of which is attached hereto as Schedule “A”;
provided, however, that solely for purposes of making the calculations provided
for in Section 3, the Intercompany Indebtedness (and all interest thereon), all
other indebtedness of either Subsidiary that is compromised pursuant to the
Plans of Arrangement, the compromise of the Intercompany Indebtedness and such
other indebtedness pursuant to the Plans of Arrangement, and all related tax
items, shall be excluded from the definition of, and shall not constitute,
Current Liabilities.

 
(c)  
“Applicant Disclosure Forms” means the AGLC application forms attached
collectively hereto as Schedule “B”;

 
(d)  
“Assets” means all of the assets owned by the Subsidiaries in connection with
the Undertaking, including but not limited to the Real Property;

 
(e)  
“Business Day” means any day except Saturdays, Sundays and statutory holidays in
Vancouver, British Columbia;

 
(f)  
“Claim” has the meaning specified in Schedule “C” attached hereto;

 
(g)  
“Closing” means the completion of the sale to and purchase by Purchaser of the
Shares for the Purchase Price;

 
(h) 
“Closing Date” means the date on which the Closing occurs;

 
(i)  
“Current Assets” means, as to each Subsidiary, cash, accounts receivable,
inventory, deposits and prepaid expenses and other current assets, all
calculated in accordance with the Agreed Accounting Principles; provided,
however, that for purposes of calculating Current Assets, prepaid expenses that
do not provide any benefit for Silver Dollar’s operations after the Plan
Implementation Date shall be excluded; provided, further, that prepaid expenses
that do provide benefit for Silver Dollar’s operations after the Plan
Implementation Date shall include, but not be limited to, license fees, bowling
services, bowling parts and business taxes;

 
 
 
-2-

--------------------------------------------------------------------------------

 
 
(j) 
“Current Liabilities” means accounts payable, accrued expenses, municipal
property tax arrears, jackpot liabilities and other current liabilities, all
calculated in accordance with the Agreed Accounting Principles, but excluding
any such items relating to liabilities and obligations to be compromised on or
prior to the Plan Implementation Date pursuant to the Plans of Arrangement;

 
(k)  
“Due Diligence Period” means the period commencing on the Effective Date and
ending on November 30, 2009, the date that is fifteen (15) Business Days after
the Effective Date;

 
(l)  
“Effective Date” means the date first written above;

 
(m)  
“Encumbrances” means all security interests, trusts, liens, charges and other
interests, statutory or otherwise, encumbering the Shares;

 
(n)  
“Fortress” means Fortress Credit Corp. as agent for Fortress Credit
Opportunities I, L.P. and Fortress Credit Funding II, L.P.;

 
(o)  
“Fortress Indemnity” means an indemnity agreement in the form of Schedule “E”
attached hereto;

 
(p)  
“Fortress Release” means a release and acknowledgement, duly executed by
Fortress, pursuant to which Fortress acknowledges and agrees that upon
consummation of the Closing, the Subsidiaries will have no further obligation or
liability whatsoever (whether absolute, contingent or otherwise) to (i)
Fortress, (ii) any affiliate of Fortress, or (iii) any person or party for whom
Fortress or any affiliate of Fortress has acted as agent or trustee;

 
(q)  
“Indemnitor” means Fortress Credit Corp. as agent for the parties specified in
the Fortress Indemnity;

 
(r)  
“Intercompany Indebtedness” means any and all indebtedness of either Subsidiary
to EGC Holdings, Evergreen or any other affiliate of Evergreen;

 
(s)  
“Parties” means Receiver and Purchaser, and “Party” means either one of them;

 
(t) 
“Permit” means a permit, license or other authorization or approval issued by a
governmental authority and required in the operation of the Undertaking;

 
(u) 
“Permitted Liens” means security interests, mortgages, liens and encumbrances
directly related to the Purchaser Approved Retained Liabilities;

 
(v)  
“Plan Implementation Date” has the meaning ascribed to that term in Schedule “C”
attached hereto;

 
 
 
-3-

--------------------------------------------------------------------------------

 
 
(w)  
“Purchaser Approved Retained Liabilities” means those contracts, leases,
licenses and other obligations and liabilities binding on the Subsidiaries or
their respective Assets that Purchaser wishes to survive the Plan Implementation
Date;

 
(x)  
“Representatives” means, with respect to any party, any officer, director or
employee of, or any attorney, solicitor, accountant, consultant or other advisor
or representative, of such party;

 
(y)  
“Subsidiaries” means EGC Properties and Silver Dollar;

 
(z)  
“Undertaking” means the ownership and operation of the Casino and the Real
Property; and

 
(aa)  
“Working Capital” means, as to each Subsidiary, the difference (positive or
negative), if any, between Current Assets and Current Liabilities.

 
1.2 Each of the following terms is defined in the Section set forth opposite
such term below:


Term
Section
Accountants
3.6(c)
Actual Working Capital
3.6(d)
Adjustment Amount
3.6(e)
Adjustment Payment Date
3.6(e)
Agreement
Preamble
Base Amount
3.1
Break-up Fee
6.5
Casino
Recital C
Certificate
3.6(b)
CCAA
Recital A
Court
Recital A
Deposit
3.1(a)
DSOF LP
12.1
DSOF Ltd.
12.1
EGC Holdings
Recital B
EGC Properties
Recital B
Estimated Closing Balance Sheets
3.6(a)
Estimated Working Capital
3.6(a)
Evergreen
Recital A
Final Closing Balance Sheets
3.6(b)
Final Order
10.5
Final Working Capital
3.6(b)
Gaming Approval
11.1(d)
Gaming License
11.1(d)
List
10.4
Meeting and Claims Process Order
10.5
Monitor
Recital A
Mutual Conditions         11.1

 
 
 
-4-

--------------------------------------------------------------------------------

 
 
Objection Notice
3.6(c)
Plans of Arrangement
10.5
Proceedings
Recital B
Purchase Price
3.1
Purchaser
Preamble
Purchaser’s Conditions
12.1
Real Property
Recital C
Receiver
Preamble
Receiver’s Conditions
13.1
Receivership Order
Recital B
Restricted Contract
3.4
Section 3.1(b) Amount
3.3
Section 3.1(b) Payment
3.1(b)
Shares
Recital E
Silver Dollar
Recital B
Transfer Taxes
17.1
Vesting Order
11.1(a)



 
1.3 The following rules of interpretation apply throughout this Agreement:
 
(a)  
The word “including” (and “include” and variations thereof) means including
without limiting the generality of any description preceding such term.  The
words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement.

 
(b)  
The headings in this Agreement are for reference purposes only and shall not
affect in any way the meaning or interpretation of this Agreement.  Except as
otherwise indicated, all references in this Agreement to “Sections,” “Exhibits”
and “Schedules” are intended to refer to Sections of this Agreement and Exhibits
and Schedules to this Agreement, and references to Sections include all Sections
subsidiary thereto.

 
(c)  
Whenever used herein, the singular shall include the plural, the plural shall
include the singular, and the use of any gender shall be applicable to both
genders.

 
(d)  
Unless otherwise specified, all references to monetary amounts are to the
currency of Canada.

 
(e)  
When calculating the period of time before which, within which or following
which any act is to be done or step is to be taken under this Agreement, the
reference date in calculating such period shall be excluded.  If the last day of
such period is a non-Business Day, the period in question shall end on the next
succeeding Business Day.

 
(f)  
The language used in this Agreement shall be deemed to be the language chosen by
the parties hereto to express their mutual agreement; any law, regulation, or
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be applied in the construction or interpretation of
this Agreement.

 
 
 
-5-

--------------------------------------------------------------------------------

 
 
1.4 The following schedules and exhibits are attached to and form part of this
Agreement:


Schedule
Title
A
EGC Holdings Ltd. May 2009 Balance Sheet
B
Applicant Disclosure Forms
C
Plans of Arrangement
D
Vesting Order
E
Indemnity Agreement





Exhibit
Title
1
Legal Description(s) of Real Property
2
Accounting Arbitration Procedures



 
2. Sale And Purchase
 
2.1 Subject to the terms and conditions of this Agreement and on the basis of
the representations and warranties set forth herein, Receiver agrees to sell,
assign and transfer to Purchaser, and Purchaser agrees to purchase from
Receiver, the Shares.
 
3. Purchase Price and Payment; Allocation of Purchase Price; Adjustment;
Preservation of Liens; Proceeds Held for Benefit of Creditors
 
3.1 The aggregate purchase price to be paid by Purchaser to Receiver for the
Shares (the “Purchase Price”) shall be (i) Eleven Million Two Hundred Thousand
U.S. Dollars (U.S. $11,200,000) (the “Base Amount”) plus or minus (ii) the
Adjustment Amount (as hereinafter defined), to be paid as follows:
 
(a)  
Concurrently with the execution and delivery hereof, Purchaser shall pay to
Receiver’s solicitors, by wire transfer of immediately available funds to an
account designated by the Receiver’s solicitors, an amount equal to One Million
Dollars (U.S. $1,000,000) (including any interest accrued thereon, the
“Deposit”);

 
(b)  
Within three (3) Business Days after the satisfaction of all of the conditions
specified in Sections 11.1(a) through and including Section 11.1(f), Purchaser
shall pay to Receiver’s solicitors, by wire transfer of immediately available
funds to an account designated by the Receiver’s solicitors, an amount equal to
the Base Amount less the amount of the Deposit as of the date such payment is
made (the “Section 3.1(b) Payment”);

 
(c)  
At the Closing, the aggregate amount paid by Purchaser to Receiver’s solicitors
pursuant to Sections 3.1(a) and (b) shall be paid by Receiver’s solicitors to
Receiver, by wire transfer of immediately available funds; and

 
(d)  
The Adjustment Amount shall be paid as specified in Section 3.6.

 
 
 
-6-

--------------------------------------------------------------------------------

 
 
3.2 The Purchase Price shall be allocated among the Shares in accordance with
the respective fair market values thereof as agreed to in writing by Purchaser
and Receiver prior to Closing; provided, however, that if Receiver and Purchaser
cannot so agree, then the dispute shall be submitted to Deloitte & Touche LLP,
chartered accountants (except as otherwise provided in Exhibit 2 attached
hereto, the “Accountants”), and resolved by the Accountants pursuant to the
provisions of Exhibit 2.  Receiver and Purchaser (i) shall each complete all tax
returns, designations and elections in a manner consistent with the allocation
agreed to by Purchaser and Receiver as provided above, (ii) shall otherwise
follow such allocation for all tax purposes on and subsequent to the Closing
Date, and (iii) shall not take any position for tax purposes inconsistent with
such allocation.  If such allocation is disputed by any taxation or other
governmental authority, the party receiving notice of such dispute will promptly
notify the other party and the parties will use commercially reasonable efforts
to sustain such allocation.  The parties will share information and cooperate to
the extent reasonably necessary to permit the transactions contemplated by this
Agreement to be properly, timely and consistently reported for tax purposes.
 
3.3 The amounts paid by Purchaser pursuant to Sections 3.1(a) and 3.1(b) shall
be deposited by Receiver’s solicitors in an interest-bearing account and held by
Receiver’s solicitors in trust as a deposit (in the case of the amount paid
pursuant to Section 3.1(a)) or as the balance of a purchase price (in the case
of the Section 3.1(b) Payment)) pending the completion or termination of this
Agreement.  If the Closing occurs, any interest earned on the amount so paid by
Purchaser shall have accrued for the benefit of Purchaser and the entire
Deposit, the Section 3.1(b) Payment and all interest on the Section 3.1(b)
Payment accrued on the Section 3.1(b) Payment (the Section 3.1(b) Payment and
such interest the “Section 3.1(b) Amount”) shall be credited on the Closing Date
on account of the Purchase Price in accordance with the provisions herein (with
any amount held by Receiver’s solicitors in excess of the Purchase Price on
account of interest earned thereon being paid by Receiver’s solicitors to
Purchaser at the Closing).  If Purchaser duly exercises its right set out in
Section 10.2 to terminate this Agreement by written notice to Receiver on or
before the close of business on the final day of the Due Diligence Period, this
Agreement will terminate and Receiver’s solicitors shall pay the Deposit,
without costs, set-off or abatement, to Purchaser.  If Purchaser does not
terminate this Agreement in accordance with its terms on or prior to the
expiration of the Due Diligence Period but this Agreement is subsequently
terminated prior to Closing, the Deposit and the Section 3.1(b) Amount will be
applied as specified in Section 6.  If Receiver’s solicitors are notified by
Receiver, Purchaser or Fortress that such party disputes any proposed
disposition of the Deposit, the Section 3.1(b) Amount or any portion thereof by
Receiver’s solicitors, the amounts in dispute shall be paid into court by
Receiver’s solicitors by way of interpleader.
 
3.4 To the extent that any of the Assets are contracts, equipment leases,
permits, licenses or any other legal right for which consent is required from a
third party or government authority in connection with Receiver’s transfer or
assignment to Purchaser of the Shares (each a “Restricted Contract”), Receiver
discloses it has made no application to any such third party or governmental
authority for such consent, other than pursuant to Section 10.5.  Except as
otherwise provided in Section 10.5, (i) Purchaser shall be responsible, at its
cost, for obtaining any consent required from a third party or governmental
authority with respect to the transfer or assignment of a Restricted Contract
resulting from the transfer of the Shares by Receiver to Purchaser, and (ii)
except for signing at the Closing any required transfer or assignment
documentation provided by Purchaser, Receiver shall have no obligation to seek
such consents and shall have no liability for any costs relating to the request
for consent or the transfer or assignment of a Restricted Contract to Purchaser
that may be deemed to occur as a result of the sale of the Shares.
 
 
-7-

--------------------------------------------------------------------------------

 
3.5 The Shares and the Assets (including but not limited to the Real Property)
are currently subject to perfected liens in favour of, and the Shares are
currently pledged to, Fortress.  All such liens on the Assets and the Shares
will attach to, and such liens will retain their existing priority as to, the
Deposit, the Section 3.1(b) Amount (if and when paid to Receiver’s solicitors)
and, following the Closing, the Purchase Price.  Following the
Closing,  Receiver will disburse the proceeds from the sale of the Shares in
accordance with the Final Order (as subsequently defined).
 
3.6 The Adjustment Amount shall be calculated and paid as follows:
 
(a)  
Not more than five (5) Business Days prior to the scheduled Closing Date,
Receiver shall in good faith prepare or cause to be prepared an estimated
balance sheet of each Subsidiary determined as of 3:30 a.m. (Calgary time) on
the Closing Date (the “Estimated Closing Balance Sheets”), which shall be
prepared in accordance with the Agreed Accounting Principles, and an estimation
of the Working Capital of each Subsidiary that Receiver estimates will exist as
of as 3:30 a.m. (Calgary time) on the Closing Date (as to each Subsidiary, the
“Estimated Working Capital”).  If the Estimated Working Capital of Silver Dollar
plus the Estimated Working Capital of EGC Properties exceeds CDN $1.00, then in
addition to the balance of the Base Amount, Purchaser shall pay to Receiver at
the Closing an amount equal to such excess.  If the Estimated Working Capital of
Silver Dollar plus the Estimated Working Capital of EGC Properties is less than
CDN $1.00, Purchaser shall deduct from the balance of the Base Amount an amount
equal to such deficiency.

 
(b)  
As promptly as practicable, but no later than thirty (30) days after the Closing
Date, Purchaser will prepare in good faith, based upon the financial information
included in the Subsidiaries’ records as theretofore delivered to Purchaser, and
deliver to Receiver, a balance sheet of each Subsidiary determined as of 3:30
a.m. (Calgary time) on the Closing Date (the “Final Closing Balance Sheets”) and
a certificate (the “Certificate”) setting forth Purchaser’s calculation of the
Working Capital of each Subsidiary as of 3:30 a.m. (Calgary time) on the Closing
Date (as to each Subsidiary, the “Final Working Capital”).  The Final Closing
Balance Sheets will be prepared in accordance with the Agreed Accounting
Principles on a basis consistent with the Estimated Closing Balance
Sheets.  Purchaser will make available to Receiver and its accountants,
solicitors and other advisors all records and work papers used in preparing the
calculation of Final Working Capital, and Purchaser acknowledges that Receiver
will consult with Fortress with respect to such calculation.

 
 
 
-8-

--------------------------------------------------------------------------------

 
 
(c)  
If within thirty (30) days following delivery of the Final Closing Balance
Sheets and the Certificate, Receiver has not given Purchaser notice (an
“Objection Notice”) of Receiver’s disagreement with one or both of the Final
Closing Balance Sheets or the Certificate (which notice must contain a statement
of the basis of Receiver’s disagreement and a reasonably detailed calculation of
Receiver’s proposed Final Closing Balance Sheet and/or Final Working Capital if
and to the extent that Receiver disagrees with Purchaser’s calculation of the
same), which disagreement shall be limited to whether the preparation of the
Final Closing Balance Sheets and the calculation of Final Working Capital for
each Subsidiary was done in a manner consistent with the Agreed Accounting
Principles and the terms of this Agreement and whether there were mathematical
or factual errors in the preparation of either Final Closing Balance Sheet or
the calculation of Final Working Capital of either Subsidiary), then the Final
Working Capital reflected in the Closing Balance Sheets will be used in
computing the Adjustment Amount.  If Receiver delivers an Objection Notice to
Purchaser, Purchaser and Receiver will endeavor to resolve any disagreements
noted in the Objection Notice in good faith as soon as practicable after the
delivery of such Objection Notice.  If such parties do not obtain a final
resolution within 30 days after Purchaser has received the Objection Notice,
then the issues in dispute will be submitted to the Accountants for resolution
pursuant to the provisions of Exhibit 2.

 
(d)  
The amount of Working Capital of each Subsidiary as of 3:30 a.m. (Calgary time)
on the Closing Date as agreed to by Receiver and Purchaser or as determined by
the Accountants, as applicable, shall be final and binding on all of the parties
hereto and shall be deemed the “Actual Working Capital” for all purposes herein.

 
(e)  
On the third (3rd) Business Day following the final determination of the Actual
Working Capital of each Subsidiary (the “Adjustment Payment Date”), either (i)
Purchaser shall pay to Receiver an amount equal to the amount, if any, by which
the Actual Working Capital of Silver Dollar plus the Actual Working Capital of
EGC Properties exceeds the sum of the Estimated Working Capital of Silver Dollar
plus the Estimated Working Capital of EGC Properties, or (ii) Receiver shall pay
to Purchaser an amount equal to the amount, if any, by which the Estimated
Working Capital of Silver Dollar plus the Estimated Working Capital of EGC
Properties exceeds the sum of the Actual Working Capital of Silver Dollar plus
the Actual Working Capital of EGC Properties.  The amount paid by Receiver to
Purchaser or by Purchaser to Receiver pursuant to this Section 3.6(e) is herein
referred to as the “Adjustment Amount”.  All payments will be made together with
interest at an annual rate of five percent (5%), calculated on the basis of a
365-day year and compounded daily beginning on the Closing Date and ending on
the date of payment.  Payments must be made in immediately available
funds.  Payments to Receiver shall be made by wire transfer to an account as
designated by the Receiver.  Payments to Purchaser shall be made by wire
transfer to an account as designated by Purchaser.

 
(f)  
Notwithstanding the provisions of Section 3.6(e), if any amount payable by
Receiver to Purchaser pursuant to Section 3.6(e) is instead paid to Purchaser by
Indemnitor pursuant to Section 1 of the Fortress Indemnity, then upon the making
of such payment by Indemnitor, Receiver shall have no further obligation to pay
such amount to Purchaser pursuant to this Section 3.6.

 
 
 
-9-

--------------------------------------------------------------------------------

 
4. Applicant Disclosure
 
4.1 Within five Business Days after the execution and delivery of this Agreement
to Receiver, Purchaser shall (i) complete the Applicant Disclosure Forms and
deliver the same to the AGLC; and (ii) concurrently with such delivery to the
AGLC, deliver to Receiver a true and complete copy of such Applicant Disclosure
Forms; provided, however, that Purchaser may redact from the copies thereof
delivered to Receiver personal information of Purchaser’s directors and
officers.
 
5. Risk
 
5.1 The Shares and Assets shall be at the risk of Receiver up to but not
including the Closing and shall be at the risk of Purchaser from the time of
Closing and thereafter.
 
6. Termination
 
6.1 Without limiting the termination right provided in Section 10.2, this
Agreement may be terminated prior to the Closing as follows:
 
(a)  
Purchaser may terminate this Agreement with the express written consent of
Receiver, and Receiver may terminate this Agreement with the express written
consent of Purchaser;

 
(b)  
Receiver may terminate this Agreement if there has been a material default under
or material breach of any representation, warranty or covenant of Purchaser
contained in this Agreement, which default or breach shall be incapable of being
cured or, if capable of being cured, shall not have been cured by the earlier of
(i) the tenth (10th) day following receipt by Purchaser of written notice of
such default or breach (specifying in reasonable detail the claimed default or
breach and demanding its cure or satisfaction) or (ii) March 31, 2010;

 
(c)  
Receiver may terminate this Agreement if the Closing has not occurred on or
before March 31, 2010; provided, however, that if the Closing has not occurred
on or before such date due to a material breach by Receiver of any
representations, warranties, covenants or agreements contained in this
Agreement, then Receiver may not terminate this Agreement pursuant to this
Section 6.1(c);

 
(d)  
Receiver may terminate this Agreement if the consummation of this Agreement
would violate any non-appealable final order, decree or judgment of any court or
other governmental authority having jurisdiction, other than an order or decree
of the Court described in Section 6.1(f); provided, however, that if such order,
decree or judgment was entered due to a material breach by Receiver of any
representations, warranties, covenants or agreements contained in this
Agreement, then Receiver may not terminate this Agreement pursuant to this
Section 6.1(d);

 
 
 
-10-

--------------------------------------------------------------------------------

 
 
(e)  
Receiver may terminate this Agreement if Purchaser fails to use commercially
reasonable efforts to obtain as soon as practicable all Permits necessary to
consummate the transactions contemplated by this Agreement including, without
limitation, all regulatory approvals and consents needed from the AGLC and any
other municipal, provincial or federal governmental entities;

 
(f)  
Receiver may terminate this Agreement if the Court approves a transaction by
Receiver with a party other than Purchaser which transaction would prevent the
consummation of the transactions contemplated by this Agreement;

 
(g)  
Purchaser may terminate this Agreement if there has been a material default
under or material breach of any representation, warranty or covenant of Receiver
contained in this Agreement, which default or breach shall be incapable of being
cured or, if capable of being cured, shall not have been cured by the earlier of
(i) the tenth (10th) day following receipt by Receiver of written notice of such
default or breach (specifying in reasonable detail the claimed default or breach
and demanding its cure or satisfaction) or (ii) March 31, 2010;

 
(h)  
Purchaser may terminate this Agreement if the Closing has not occurred on or
before March 31, 2010; provided, however, that if the Closing has not occurred
on or before such date due to a material breach by Purchaser of any
representations, warranties, covenants or agreements contained in this
Agreement, then Purchaser may not terminate this Agreement pursuant to this
Section 6.1(h); and

 
(i)  
Purchaser may terminate this Agreement if the consummation of this Agreement
would violate any non-appealable final order, decree, or judgment of any court
or governmental authority having jurisdiction; provided, however, that if such
order, decree or judgment was entered due to a material breach by Purchaser of
any representations, warranties, covenants or agreements contained in this
Agreement, then Purchaser may not terminate this Agreement pursuant to this
Section 6.1(i)

 
Any termination of this Agreement pursuant to this Section 6.1 shall be effected
by written notice given by the terminating Party to the other Party, and shall
be effective upon delivery of such notice.
 
6.2 Upon any termination of this Agreement pursuant to Section 6.1, the Deposit
and (if then held by Receiver’s solicitors) the Section 3.1(b) Amount shall be
applied as follows:
 
(a)  
Upon a termination of this Agreement pursuant to Section 6.1(a), the Deposit and
(if then held by Receiver’s solicitors) the Section 3.1(b) Amount shall be paid
to such party or parties as Purchaser and Receiver shall agree upon;

 
(b)  
Upon a termination of this Agreement pursuant to Section 6.1(b), the Deposit
shall be paid to Receiver and the Section 3.1(b) Amount, if then held by
Receiver’s solicitors, shall be paid to Purchaser; or

 
(c)  
Upon a termination of this Agreement pursuant to any other section of Section
6.1, the Deposit and (if then held by Receiver’s solicitors) the Section 3.1(b)
Amount shall be paid to Purchaser.

 
 
 
-11-

--------------------------------------------------------------------------------

 
 
Upon a termination of this Agreement pursuant to this Section 6, payment and
delivery of the Deposit and (if then held by Receiver’s solicitors) the Section
3.1(b) Amount as provided in this Section 6 will be (except as otherwise
provided in Sections 6.4, 6.5 and 6.6) the sole and exclusive remedy of the
parties under this Agreement.  The parties acknowledge that in determining the
amount of the Deposit and the disposition of the Deposit and the Section 3.1(b)
Amount upon termination of this Agreement prior to the Closing, the parties took
into account, among other things, the fact that an extended period of time will
occur between the signing of this Agreement and the Closing and that it is
inherently uncertain whether the Gaming Approval and the other Permits required
in the operation of the Undertaking will be obtained by Purchaser.  The parties
have agreed that the actual damages in the event of a termination of this
Agreement would be extremely difficult or impractical to determine.  The parties
acknowledge that the Deposit has been agreed upon, after negotiation, as the
reasonable estimate of the Receiver’s damages in the event of a termination of
this Agreement by such Party pursuant to Section 6.1(b).
 
6.3 In the event of termination of this Agreement for any reason prior to the
Closing:  (i) each Party shall redeliver all documents, work papers and other
material of the other Party relating to the transactions contemplated hereby,
whether obtained before or after the execution hereof, to the Party furnishing
the same (other than such documents, work papers or other material relevant to
determination of the existence of the right to terminate under Section 6.1); and
(ii) except as otherwise provided in this Section 6 and in Sections 7.1(d),
8.1(i) and 9.2, all obligations of the Parties under this Agreement shall
terminate and there shall be no liability of either Party hereto to the other
Party.
 
6.4 Nothing in this Section 6 is intended to limit the remedies of injunction
and specific performance, which shall remain available to the Parties.
 
6.5 If this Agreement is terminated by Receiver pursuant to Section 6.1(f), then
Receiver promptly thereafter shall, from the proceeds of such other transaction
paid to Receiver (if such other proposed transaction is consummated) or from the
assets of EGC Holdings and the Subsidiaries or other assets subject to the
Receivership Order, (i) reimburse Purchaser for Purchaser’s reasonable
out-of-pocket costs and expenses (including but not limited to the fees and
expenses of Purchaser’s solicitors and accountants) incurred in connection with
the preparation and negotiation of this Agreement and the transactions provided
for herein; provided, however, that the amount subject to reimbursement pursuant
to this clause (i) shall not exceed CDN $100,000 and (ii) pay to Purchaser, in
cash, a fee (the “Break-up Fee”) equal to CDN $1,000,000.
 
6.6 If this Agreement is terminated by Purchaser pursuant to Section 6.1(g),
then Receiver promptly thereafter shall, from the assets of EGC Holdings and the
Subsidiaries or other assets subject to the Receivership Order, reimburse
Purchaser for Purchaser’s reasonable out-of-pocket costs and expenses (including
but not limited to the fees and expenses of Purchaser’s solicitors and
accountants) incurred in connection with the preparation and negotiation of this
Agreement and the transactions provided for herein; provided, however, that the
amount subject to reimbursement pursuant to this Section 6.6 shall not exceed
CDN $100,000.
 
 
-12-

--------------------------------------------------------------------------------

 
 
7. Receiver’s Representations and Warranties
 
7.1 Receiver, in its capacity as such and not in its personal capacity,
represents and warrants to Purchaser that, as of the Effective Date and the
Closing Date:
 
(a)  
Receiver and EGC Holdings are not non-residents of Canada within the meaning of
Section 116 of the Income Tax Act (Canada); and

 
(b)  
Receiver is the duly appointed interim receiver and receiver and manager of all
of the assets and undertakings of EGC Holdings and the Subsidiaries, and,
pursuant to the powers granted to it under the Receivership Order, had the right
to seek the Meeting and Claims Process Order and has the right to sell the
Shares and to seek the Final Order and the Vesting Order;

 
(c)  
Receiver has not incurred any obligations that attach to the Shares, other than
those obligations, if any, that will be fully discharged at the Plan
Implementation Date; and

 
(d)  
neither Receiver nor its agents have incurred as a result of the action of
Receiver or its agents any obligation or liability, contingent or otherwise, for
brokerage or finders’ fees or agents’ commissions or other similar payment in
connection with this Agreement (other than fees and expenses payable to HLT
Advisory, which shall be paid by Receiver), and Receiver will indemnify and hold
Purchaser harmless from any such payment alleged to be due by or through
Receiver as a result of the action of Receiver or its agents, which
indemnification will survive the Closing or the termination of this Agreement.

 
7.2 Except for the representations and warranties set out in Section 7.1,
Receiver makes no representations or warranties whatsoever, whether written or
oral, to Purchaser regarding Receiver, the Subsidiaries, the Shares, the Real
Property, the other Assets, the Undertaking or any other matter, and by virtue
of a sale of the Shares, the Assets will be indirectly transferred, to Purchaser
on an “as-is, where is” basis.  Purchaser has not relied upon, and will not rely
upon, any representation or warranty of Receiver, or any other person, except as
expressly set forth in this Section 7, and is responsible to satisfy itself
through its own investigations to verify the ownership, condition and state of
the Shares and the Assets.
 
8. Purchaser's Representations and Warranties
 
8.1 Purchaser represents and warrants to Receiver that, as of the Effective Date
and the Closing Date:
 
(a)  
it is a non-resident of Canada for the purposes of the Income Tax Act (Canada);

 
(b)  
it is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation;

 
(c)  
it has the power and authority to enter into this Agreement and to perform its
obligations hereunder;

 
 
 
-13-

--------------------------------------------------------------------------------

 
 
(d)  
its execution and performance of this Agreement does not violate any lawful
obligation applicable to it or its assets, including without limitation any
applicable laws, any provision of its constating documents, any contract to
which it is a party or any order or judgment of a court of competent
jurisdiction;

 
(e)  
the information to be provided by Purchaser in the Applicant Disclosure Forms
delivered to the AGLC will be complete and accurate in all respects;

 
(f)  
it will have on the Closing Date (and it together with its affiliates have on
the Effective Date) all of the funds required in order to complete the
transaction contemplated by this Agreement, on the terms contemplated in this
Agreement;

 
(g)  
its obligations hereunder are legal, valid and binding, enforceable in
accordance with their respective terms, subject to applicable bankruptcy or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application regardless of
whether enforcement is sought in a proceeding in equity or at law;

 
(h)  
there is no action, claim, proceeding or governmental review in progress (or, to
Purchaser’s knowledge, threatened) against Purchaser that challenges, or may
have the effect of preventing, delaying, making illegal, or otherwise
interfering with, any of the transactions contemplated by this Agreement; and

 
(i)  
neither Purchaser nor its agents have incurred as a result of the action of
Purchaser or its agents any obligation or liability, contingent or otherwise,
for brokerage or finders’ fees or agents’ commissions or other similar payment
in connection with this Agreement, and Purchaser will indemnify and hold
Receiver harmless from any such payment alleged by any party to be due by or
through Purchaser as a result of the action of Purchaser or its agents, which
indemnification will survive the Closing or the termination of this Agreement.



Receiver acknowledges that Purchaser received in January 2009 from Capital West
Partners, acting as financial advisor to Evergreen, an “Investment Opportunity
Executive Summary” with respect to the opportunity to purchase assets or equity
securities of, and/or to provide financing to, Evergreen, and that Purchaser’s
receipt of such materials shall not be deemed “action of Purchaser or its
agents” for purposes of this Section 8.1(i).
 
9. Purchaser’s Acknowledgments
 
9.1 Purchaser acknowledges and agrees that:
 
(a)  
by purchasing the Shares, it will assume control over and ownership of the
Undertaking and the Assets on an “as is, where is” basis on the Closing Date,
and it is purchasing the Shares based entirely on its own inspections of the
Undertaking;

 
(b)  
any forecasts or projections included in any due diligence or similar materials
are not to be viewed as facts and that actual results achieved by the
Subsidiaries or either of them during the period or periods covered by any such
forecasts or projections may vary materially from those contained in such
forecasts or projections; and

 
 
 
-14-

--------------------------------------------------------------------------------

 
 
(c)  
neither Receiver nor any of its affiliates or representatives nor any other
person will have or be subject to any liability to Purchaser or any other person
resulting from the distribution to Purchaser or its representatives or
Purchaser’s use of, any information or documents provided to Purchaser or its
representatives pursuant to Purchaser’s investigation of the Undertaking,
including any confidential memoranda distributed on behalf of Receiver relating
to the Shares, the Subsidiaries or the Assets or other publications or data room
information provided to Purchaser or its representatives in connection with the
sale of the Shares and the transactions contemplated hereby.

 
Without limiting the generality of the foregoing, Purchaser acknowledges that
Receiver is not responsible for any defects relating to any of the Assets,
whether or not latent, which may exist as of the Closing Date.
 
9.2 Purchaser acknowledges that Grant Thornton Limited is entering into this
Agreement in its capacity as court appointed interim receiver and receiver and
manager of the assets and undertaking of EGC Holdings and the Subsidiaries and
not in its personal capacity, and that Purchaser will have recourse under or in
connection with the terms, conditions, covenants, representations and warranties
under this Agreement only against the Receiver in its capacity as such and with
any obligations or liabilities of the Receiver hereunder to be satisfied solely
from the assets of EGC Holdings and the Subsidiaries and other assets subject to
the Receivership Order, and the Purchaser will have no recourse against Grant
Thornton Limited in its personal capacity, nor any of Grant Thornton Limited’s
officers, directors, agents, or employees, under or in connection with the
terms, conditions, covenants, representations and warranties under this
Agreement.
 
10. Purchaser’s Due Diligence; Procedures re Plans of Arrangement and Court
Approval
 
10.1 Prior to the Due Diligence Period, Receiver has provided, and during the
Due Diligence Period Receiver will provide, to Purchaser all such information
(including but not limited to copies of relevant documents, financial
information, agreements and other contractual matters) as is within Receiver’s
possession or control respecting the Shares, the Undertaking and, the Assets and
such access to the personnel and premises of the Subsidiaries (including the
Real Property) as Purchaser may reasonably request from time to time (subject to
reasonable conditions thereon imposed by Receiver).  Purchaser acknowledges that
certain agreements to which either Subsidiary is a party may be subject to
obligations of confidentiality and cannot be provided to Purchaser unless and
until Receiver has received consents to such disclosure from the other parties
to such agreements.  Purchaser acknowledges and agrees that notwithstanding
anything herein to the contrary, no such investigation or examination shall be
permitted to the extent that it would (i) require Receiver to disclose
information that is subject to solicitor-client privilege, (ii) violate any
legal requirement or the provisions of any judgment, order or regulation, or
(iii) conflict with any confidentiality obligation to which Receiver, EGC
Holdings or the Subsidiaries are bound or may be subject.  In taking any actions
pursuant to this Section 10.1, Purchaser and its representatives shall cooperate
with Receiver and its representatives, and Purchaser and its representatives
shall use their reasonable efforts to minimize any disruption to the
Subsidiaries’ businesses.


 
-15-

--------------------------------------------------------------------------------

 
Without limiting the generality of the immediately preceding paragraph,
commencing on the Effective Date and continuing thereafter until the Closing or
the earlier termination of this Agreement, Purchaser and its agents and
contractors shall have the right, at Purchaser’s sole cost and expense, to enter
onto and into the Real Property at reasonable times and in a reasonable manner
as agreed to with Receiver prior to such entry (including but not limited to
with Receiver’s agents as escorts), for the purpose of making such tests and
inspections as Purchaser deems necessary in connection with this Agreement and
as are otherwise in accordance with this Agreement; provided, however, that
Purchaser shall not make any test in connection with a Phase II environmental
report or any other test that involves drilling, boring or similar intrusive or
invasive action on, in or under the Real Property without Receiver’s prior
written consent, which may be granted or withheld in Receiver’s sole and
absolute discretion. Purchaser shall not unreasonably disturb or annoy any other
Person then on or in the Real Property in the course of making such tests and
inspections.  Prior to commencement of any investigative activity on the Real
Property, Purchaser shall, at its sole cost and expense, obtain a policy of
comprehensive general liability insurance coverage covering any and all
liability of Purchaser with respect to or arising out of any work to be
performed by or for Purchaser as set forth in this Agreement, and Purchaser
shall thereafter maintain such insurance in force throughout the term of this
Agreement.  The policy of insurance shall have limits of not less than CDN
$2,000,000 combined single limit per occurrence, shall be issued by a reputable
insurance company qualified to do business in the Province of Alberta and shall
name Receiver as an additional named insured, and Purchaser shall provide
evidence to Receiver of such coverage prior to making any such test or
inspection.  After making such tests and inspections, Purchaser at Purchaser’s
cost shall restore the Property to substantially the same condition as existed
prior to such tests and inspections. Further, in the event Purchaser fails to
acquire the Shares pursuant this Agreement, Purchaser shall deliver to Receiver,
promptly after the same are received by Purchaser, copies of all reports of the
results of all tests, inspections and analyses of the Real Property.  Purchaser
hereby indemnifies and agrees to defend and hold Receiver harmless from any
loss, damage, cost or expense (including without limitation attorneys’ and
solicitors’ fees) incurred by Receiver by reason of, any claim, mechanics lien,
cause of action or liability arising out of any work performed on the Real
Property for or by Purchaser or any acts or omissions of Purchaser or its agents
or contractors on the Real Property, including but not limited to any actual
physical damage to the Real Property or injury to persons caused by Purchaser or
its agents or contractors in exercising its rights under this Section 10.1.


Receiver will, at the request of Purchaser, reasonably cooperate with Purchaser,
without cost or liability to Receiver, in Purchaser’s dealings with the City of
Calgary and other government authorities and agencies with respect to the Assets
and the Shares, and will execute any documents reasonably required to enable
Purchaser to complete its due diligence as described in this Section 10.1;
provided, however, that Receiver shall not be obligated to incur any liability
or obligation in connection threrewith.
 
10.2 If Purchaser is not satisfied with the results of its due diligence in
Purchaser’s sole discretion, then at, or at any time before, 5:00 pm Vancouver
time on the final day of the Due Diligence Period, Purchaser may terminate this
Agreement by giving written notice of termination to Receiver.
 
 
-16-

--------------------------------------------------------------------------------

 
10.3 Purchaser acknowledges and agrees that in connection with the Proceedings,
(i) Receiver has solicited offers from other prospective purchasers for the
purchase of the Shares in accordance with applicable law, (ii) other offers for
the Shares and/or the Assets may be presented to Receiver and/or the Court, and
(iii) the Court may approve a transaction with another party and Receiver may
elect to forego the transaction contemplated by this Agreement and enter into
such other transaction.  Notwithstanding the foregoing, (a) from and after the
date of this Agreement, unless and until this Agreement is terminated in
accordance with its terms, Receiver will not further solicit offers (or
negotiate any offer or expression of interest that heretofore has been, or
hereafter may be, received) to purchase the Shares or the Assets from parties
other than Purchaser; and (b) if another offer for the Shares and/or the Assets
at a purchase price higher than the Purchase Price is presented to Receiver,
Receiver will notify Purchaser of that fact, and Receiver will allow Purchaser
the opportunity to submit to Receiver and/or the Court an offer to purchase the
Shares and/or the Assets at a purchase price that exceeds the purchase price
offered by such other party.
 
10.4 No later than the expiration of the Due Diligence Period (or such earlier
date as Purchaser may notify Receiver in writing that Purchaser has completed
Purchaser’s due diligence investigation of the Undertaking and is waiving
Purchaser’s right to terminate this Agreement pursuant to Section 10.2),
Purchaser shall deliver to Receiver a true and complete list of the Purchaser
Approved Retained Liabilities (the “List”).  Receiver acknowledges that the
Purchaser Approved Retained Liabilities will not include the Consulting
Agreement dated October 2, 2007, as amended, between Silver Dollar and Frank
Sisson’s Silver Dollar Entertainment Ltd.
 
10.5 Prior to the Effective Date, Receiver has caused to be prepared, as to each
Subsidiary, a plan of arrangement (the “Plans of Arrangement”) between that
Subsidiary and its creditors pursuant to the provisions of the CCAA, forms of
which proposed plans are attached to this Agreement as Schedule “C”.  Receiver
has obtained an order of the Court (the “Meeting and Claims Process Order”)
providing, among other things, that a meeting be convened of the creditors of
the Subsidiaries and that plans of arrangement in substantially the forms
attached to this Agreement as Schedule “C” be submitted to the creditors for
their approval.  Receiver shall use reasonable commercial efforts to obtain the
votes of the requisite majority of the creditors for approval of each the Plans
of Arrangement in the forms attached to this Agreement as Schedule “C .  If the
Plans of Arrangement are approved by the Subsidiaries’ creditors at the meeting,
Receiver shall apply to the Court for (i) an order (the “Final Order”) that,
among other things, confirms the Plans of Arrangement as approved by the
creditors and directs the Receiver to make the payment or payments contemplated
by Section 3.5 of each Plan of Arrangement, and (ii) an order (the “Vesting
Order”) in substantially the form attached to this Agreement as Schedule “D”,
and shall make all such other filings with other governmental authorities or the
TSX Venture Exchange, if any, as Receiver may be required to make by any
applicable law, rule or regulation or any requirement of the TSX Venture
Exchange binding on Receiver or the Subsidiaries.  Receiver is not entitled to
disclose the terms of this Agreement (including without limitation the amount of
the Purchase Price) until Receiver circulates materials in support of Receiver’s
application for the Vesting Order under the CCAA, which shall only be done
after, and if, the Plans of Arrangement are approved by the applicable
creditors.


 
-17-

--------------------------------------------------------------------------------

 
Other than Receiver’s obligation to seek to obtain the foregoing court approvals
and consents, except as otherwise expressly provided herein, Receiver shall have
no other obligations regarding any liabilities or obligations (including without
limitation future or contingent liabilities or obligations) relating to the
Shares or the Subsidiaries; provided, however, that the form of Vesting Order
sought by the Receiver shall in all events include a provision that the release
of any claims of Fortress against the Subsidiaries and the liens of Fortress in
the Assets and the Shares is without prejudice to and does not in any way
adversely affect the claims of Fortress against, and the liens of Fortress in
the assets of, any of the other Evergreen subsidiaries.

Purchaser agrees that it will promptly take such actions as are reasonably
requested by Receiver to assist in obtaining the Final Order and the Vesting
Order, including (i) furnishing affidavits, non-confidential financial
information, confidential information subject to a reasonable form of
confidentiality agreement or other documents or information for filing with the
Court for the purpose, among others, of providing necessary assurances of
performance by Purchaser under this Agreement; and (ii) making Purchaser’s
employees and representatives available (at reasonable times and upon reasonable
prior notice) to be interviewed by Receiver’s solicitors and to testify before
the Court.
 
11. Mutual Conditions Precedent
 
11.1 The obligations of Receiver to sell and deliver the Shares to Purchaser,
and of Purchaser to accept the Shares and to pay the Purchase Price to Receiver,
on the Closing Date will be subject to the following conditions precedent (the
“Mutual Conditions”) being fulfilled, performed or waived by each Party at or
prior to Closing:
 
(a)  
Receiver having obtained from the Court the Vesting Order, and the Vesting Order
being substantially similar to the form of order attached hereto as Schedule
“D”;

 
(b)  
Receiver having obtained from the Alberta Court of Queen’s Bench an order
recognizing the Vesting Order and approving and affirming the transactions
contemplated herein, including without limitation the vesting of the Shares as
provided in the Vesting Order;

 
(c)  
Receiver having obtained from the Court the Final Order, and the Final Order
confirming Plans of Arrangement substantially similar to the forms of plans
attached hereto as Schedule “C”;

 
(d)  
Each of the conditions precedent to the effectiveness of the Plans of
Arrangement (including but not limited to the conditions precedent in Section
8.1 of each Plan of Arrangement) other than the consummation of the Closing
having been satisfied;

 
(e)  
Purchaser having obtained from the AGLC either a licence to operate the Casino
in substantially the manner, and on substantially the same terms and conditions,
as the Casino is currently operated (the “Gaming Licence”) or the consent of the
AGLC to the change in ownership of Silver Dollar, which consent is in substance
approved by Purchaser, whose approval shall not be unreasonably withheld
(obtaining the Gaming License or such consent “Gaming Approval”);

 
 
-18-

--------------------------------------------------------------------------------

 
 
(f)  
There being no actions, claims, proceedings or governmental reviews in progress
or pending that may affect the validity of the transactions contemplated hereby
or that allege a competing claim to the ownership or control of the Shares or
the Assets (including without limitation any appeal of, or any leave to appeal,
the Final Order or the Vesting Order); and

 
(g)  
The 21 calendar day statutory time for filing an appeal or application for leave
to appeal of the Final Order and the 21 calendar day statutory time for filing
an appeal or application for leave to appeal of the Vesting Order shall have
expired.



For purposes of this Section 11.1:


(i) a Plan of Arrangement shall be deemed “substantially similar” to the
corresponding form of plan attached hereto as Schedule “C” if and only if such
Plan of Arrangement as submitted to the applicable creditors and confirmed by
the Court provides for the discharge of all material liabilities, obligations
and encumbrances of or binding upon the applicable Subsidiary and its assets
(other than, for the avoidance of doubt, Permitted Liens) that are set forth in
said Schedule “C” as to be so discharged and that the applicable Subsidiary is
to be released from all claims, liabilities and obligations to all persons
except Unaffected Creditors (as defined in the form of such plan attached hereto
as Schedule “C”) as of the “Effective Date” (as therein defined) of such Plan of
Arrangement; and


(ii) the Vesting Order shall be deemed “substantially similar” to Schedule “D”
attached hereto if and only if the Vesting Order as sought by Receiver and as
entered by the Court provides for the vesting of title to the Shares in
Purchaser free of all Encumbrances;


 provided, however, that:


(x) if any material liability, obligation or encumbrance provided in Schedule
“C” to be discharged (other than, for the avoidance of doubt, Permitted Liens)
is not to be discharged pursuant to the applicable Plan of Arrangement as
confirmed by the Court but such undischarged liability, obligation or
encumbrance is discharged prior to or at the Closing as a result of any action
taken by Receiver or any other party other than Purchaser, that Plan of
Arrangement nevertheless shall be deemed “substantially similar” to the
corresponding form attached as Schedule “C”; and


(y) if any Encumbrance provided in the form of vesting order attached hereto as
Schedule “D” to be discharged is not to be discharged pursuant to the Vesting
Order as entered by the Court but such undischarged Encumbrance is discharged
prior to or at the Closing as a result of any action taken by Receiver or any
other party other than Purchaser, the Vesting Order nevertheless shall be deemed
“substantially similar” to the form of order attached hereto as Schedule “D”.
 
 
-19-

--------------------------------------------------------------------------------

 
11.2 None of the Mutual Conditions may be waived except by written notice from
each Party to the other Party or the solicitors of the other Party.  Subject in
the case of Receiver to Section 10.3, each Party shall use its commercially
reasonable efforts to cause the conditions set forth in this Section 11 to be
satisfied.
 
12. Purchaser’s Conditions Precedent
 
12.1 The obligations of Purchaser to accept and pay for the Shares on the
Closing Date will be subject to, in addition to the conditions precedent set
forth in Section 11, the following conditions precedent (“Purchaser’s
Conditions”) being fulfilled, performed or waived at or prior to Closing:
 
(a)  
The representations and warranties of Receiver are true and correct as of the
Effective Date and as of the Closing Date;

 
(b)  
Any material liability, obligation or encumbrance that is provided in the forms
of plans of arrangement attached hereto as Schedule “C” to be discharged (other
than, for the avoidance of doubt, Permitted Liens) prior to or at the Closing
but that is not to be discharged pursuant to the applicable Plan of Arrangement
as confirmed by the Court, is discharged prior to or at the Closing as a result
of any action taken by Receiver or any other party other than Purchaser;

 
(c)  
Any Encumbrance provided in the form of vesting order attached hereto as
Schedule “D” to be discharged but not discharged pursuant to the Vesting Order
is discharged prior to or at the Closing as a result of any action taken by
Receiver or any other party other than Purchaser;

 
(d)  
Purchaser’s receipt of the Fortress Release, duly executed by Fortress; and

 
(e)  
Receiver delivers, or causes to be delivered, to Purchaser the items referred to
in Section 16.2.



Purchaser understands and acknowledges that Fortress shall have no obligation to
execute and deliver the Fortress Release unless the Vesting Order obtained by
the Receiver includes a provision that the release of any claims of Fortress
against the Subsidiaries and the liens of Fortress in the Assets and the Shares
is without prejudice to and does not in any way adversely affect the claims of
Fortress against, and the liens of Fortress in the assets of, any of the other
Evergreen subsidiaries and Fortress has obtained from the Receiver, acting on
behalf of those other Evergreen subsidiaries, reaffirmations of the obligations
of such other Evergreen subsidiaries to Fortress which reaffirmations are in
form acceptable to Fortress and are executed and delivered pursuant to such
court authorization as Fortress, the Receiver or its counsel shall deem
necessary.  Receiver expressly agrees that it shall use Receiver’s best efforts
to deliver to Fortress the reaffirmations described in the immediately preceding
sentence, including without limitation obtaining any further Court approval as
Fortress, the Receiver or its counsel may deem necessary therefor.
 
 
-20-

--------------------------------------------------------------------------------

 
 
The parties acknowledge that that they have been advised by Fortress that
Fortress Credit Opportunities I, L.P. and Fortress Credit Funding II, L.P.
intend to assign their respective Claims (as defined in the Plans of
Arrangement) against the Subsidiaries to Drawbridge Special Opportunities Fund
LP (“DSOF LP”) and Drawbridge Special Opportunities Fund Ltd. (“DSOF Ltd.”),
respectively.  If such assignments occur, the Fortress Release shall, upon
Purchaser’s request, be executed and delivered at the Closing by Fortress Credit
Corp. as agent for DSOF LP and DSOF Ltd.
 
12.2 Purchaser’s conditions are for the sole benefit of Purchaser.  None of
Purchaser’s Conditions shall be waived except by written notice from Purchaser
or its solicitors to Receiver or its solicitors.
 
13. Receiver’s Conditions Precedent
 
13.1 The obligations of Receiver to assign and transfer to Purchaser all right
and interest in and to the Shares on the Closing Date shall be subject to, in
addition to the conditions precedent set forth in Section 11, the following
conditions precedent (“Receiver’s Conditions”) being fulfilled, performed or
waived at or prior to Closing:
 
(a)  
The representations and warranties of Purchaser are true and correct as of the
Effective Date and as of the Closing Date; and

 
(b)  
Purchaser delivers, or causes to be delivered, to Receiver the items referred to
in Section 16.3.

 
13.2 Receiver’s Conditions are for the sole benefit of Receiver.  None of
Receiver’s Conditions shall be waived except by written notice from Receiver or
its solicitors to Purchaser or its solicitors.
 
14. Regulatory Approvals and Preservation of Business; Notification of Failure
of Conditions; Other Obligations Prior to Closing
 
Between the Effective Date and the Closing (or any earlier termination of this
Agreement in accordance with its terms):
 
14.1 Purchaser shall use commercially reasonable efforts to obtain as soon as
practicable all Permits necessary to consummate the transactions contemplated by
this Agreement including, without limitation, all regulatory approvals and
consents needed from the AGLC and any other municipal, provincial or federal
governmental entities. In furtherance of the foregoing, immediately following
the Effective Date, Purchaser shall promptly file, and cause all applicable
owners and officers to file, and thereafter to diligently pursue all appropriate
applications and notices with such entities to implement this covenant,
including without limitation filings with the AGLC to obtain the Gaming
Approval;
 
 
-21-

--------------------------------------------------------------------------------

 
14.2 Except (i) as otherwise required by applicable law, rule or regulation,
(ii) as otherwise expressly contemplated by this Agreement, (iii) as approved in
the Proceedings, or (iv) with the prior written consent of Purchaser, Receiver
shall, until the Closing and taking into account the Proceedings, and subject in
each case to Section 10.3:
 
(a)  
use commercially reasonable efforts to operate, and cause EGC Holdings, EGC
Properties and Silver Dollar to operate, the Undertaking in the ordinary and
usual course; and

 
(b)  
not sell, lease, or otherwise transfer or dispose of any of the Shares or cause
EGC Properties or Silver Dollar to sell, lease, or otherwise transfer or dispose
of any of the Real Property or any other material Asset, other than transfers
and dispositions of non-material Assets in the ordinary course of business;

 
14.3 Receiver shall promptly notify Purchaser in writing if Receiver becomes
aware of any fact or condition that makes the satisfaction of the conditions in
Sections 11 or 13 impossible or unlikely, and Purchaser shall promptly notify
Receiver in writing if Purchaser becomes aware of any fact or condition that
makes the satisfaction of the conditions in Sections 11 or 12 impossible or
unlikely; and
 
14.4 Receiver shall use its commercially reasonable efforts to keep Purchaser
reasonably apprised of material developments occurring with respect to the
Shares or the Undertaking; provided, however, that any failure by Receiver to do
so shall not be deemed a material breach of this Agreement by Receiver; and
 
15. Receiver’s Obligations
 
15.1 Receiver shall on behalf of the Subsidiaries:
 
(a)  
pay all amounts of the type required to be paid by the Subsidiaries under S.
18.2(1) of the CCAA with respect to the period beginning on June 24, 2009 and
ending on the Closing Date to the party or parties to whom such amounts are
required to be paid under said section; and

 
(b)  
pay or discharge all Claims described in Sections 2.2(a), 2.2(c) and 2.2(d) of
each plan attached hereto as Schedule “C”; provided, however, that Receiver
shall not be obligated to pay any such Claim if and to the extent that such
Claim (i) constitutes a “Current Liability” as defined in this Agreement and is
properly included in the calculation of Estimated Working Capital and Final
Working Capital pursuant to Section 3.6, or (ii) is or will be compromised or
discharged pursuant to the Vesting Order.



Upon receipt of the Purchase Price, Receiver shall use such funds, together with
all other assets available to Receiver, to make the payments required to be made
by Receiver pursuant to this Section 15.1, and shall disburse to Fortress only
such portion of the proceeds of the sale of the Shares as is in excess of the
funds required to make such payments, as reasonably estimated by the Receiver,
and only as permitted by an order of the Court.  As promptly as practicable
thereafter, Receiver shall determine (or, if necessary, submit to the Court for
determination) the amount of any additional proceeds of the sale due and owing
to Fortress, and upon Receiver's receipt of the appropriate Court order, shall
remit that amount to Fortress.
 
 
-22-

--------------------------------------------------------------------------------

 
16. Closing
 
16.1 The Closing will be at 10:00 a.m., local time, on the first Business Day
after all of the mutual conditions referred to in Section 11.1 have been
satisfied, in Vancouver, at the offices of Fasken Martineau DuMoulin, LLP at
2900 – 550 Burrard Street, Vancouver, British Columbia, V6C 0A3 or at such other
time or date or such other place as may be agreed upon by the Parties.
 
16.2 At the Closing, Receiver will deliver, or cause to be delivered, to
Purchaser:
 
(a)  
original share certificates in the name of EGC Holdings representing the Shares,
duly endorsed for transfer by Receiver on behalf of EGC Holdings;

 
(b)  
a copy of a letter terminating the Casino Management Agreement dated June 24,
2009 between Receiver and Penguin Management Services, Inc. effective as of the
Closing;

 
(c)  
the Fortress Release, duly executed by Fortress, and a counterpart of the
Fortress Indemnity, duly executed by Indemnitor; and

 
(d)  
such other documents and instruments as reasonably required by Purchaser to give
effect to the transactions contemplated hereby.

 
16.3 At the Closing Purchaser will deliver, or cause to be delivered, to
Receiver:
 
(a)  
the amount, if any, payable by the Purchaser pursuant to the penultimate
sentence of Section 3.6(a);

 
(b)  
a certificate executed by an officer of Purchaser dated on the Closing Date to
the effect that the representations and warranties of Purchaser are true and
correct as of the Closing Date;

 
(c)  
evidence satisfactory to Receiver that as of the Closing Date, or concurrently
with the completion of the transactions contemplated herein, all Permits
required in the operation of the Undertaking having been issued to Purchaser by
the applicable governmental authority;

 
(d)  
a counterpart of the Fortress Indemnity, duly executed by Purchaser; and

 
(e)  
such other documents and instruments as reasonably required by Receiver to give
effect to the transactions contemplated hereby.

 
16.4 It shall be a condition of the Closing that all matters of payment and the
execution and delivery of documents by any Party to the other Party pursuant to
the terms of this Agreement shall be concurrent requirements and that nothing
will be complete at the Closing until everything required as a condition
precedent to the Closing has been paid, executed, delivered, or waived, as the
case may be.  All documents delivered at the Closing shall be originals, except
as otherwise provided herein.
 
 
-23-

--------------------------------------------------------------------------------

 
16.5 Subject to compliance with the terms and conditions of this Agreement, the
transfer of the Shares to Purchaser will be deemed to take effect as at the
Closing.
 
17. Transfer Taxes; Notification of Tax Status
 
17.1 Purchaser will be liable for and will pay, or will cause to be paid, all
transfer, land transfer, value added, ad-valorem, excise, sales, use,
consumption, goods or services, harmonized sales, retail sales, social services,
or other similar taxes or duties (collectively, “Transfer Taxes”) payable under
any applicable law on or with respect to the transactions contemplated by this
Agreement, if any.  Purchaser will prepare and file any affidavits or returns
required in connection with the foregoing at its own cost and expense.  To the
extent that any Transfer Taxes are required to be paid by or are imposed upon
Receiver, Purchaser will reimburse, or will cause to be reimbursed, to Receiver
such taxes within five Business Days of payment of such taxes by Receiver.  All
amounts payable by Purchaser to Receiver hereunder do not include Transfer
Taxes.
 
17.2 If Purchaser elects in accordance with Section 19.9 to cause one or more
entities controlled by, under common control with or controlling Purchaser to
take title to the Shares, Purchaser will provide to the Receiver a certificate
as to the residency or non-residency of each such entity for purposes of the
Income Tax Act (Canada) both as of the time the assignment is made and as of the
Closing Date.
 
18. Costs
 
18.1 Except as otherwise expressly provided herein, all costs and expenses
(including, without limitation, the fees and disbursements of legal counsel)
incurred in connection with this Agreement and the transactions contemplated by
this Agreement shall be paid by the Party incurring those costs and expenses. It
is specifically agreed that Purchaser’s costs of preparing all additional
documents necessary or desirable to transfer or assign the Shares or maintain
the Assets and of obtaining the necessary information and consents in connection
therewith shall be borne by Purchaser and not Receiver.
 
19. General
 
19.1 Any notice, direction, request or other communication required or
contemplated by any provision of this Agreement will be given in writing and
will be given by delivering or faxing or emailing the same to the parties as
follows:
 
(a)  
To Receiver at:

 
Grant Thornton Ltd.
Suite 1600 Grant Thornton Place
333 Seymour Street
Vancouver, BC V6B 0A4
Canada
Attention: Roger Burgon
Fax No.: (604) 685-6569
Email:           rburgon@GrantThornton.ca
 
 
-24-

--------------------------------------------------------------------------------

 
with a copy to:
 
Fasken Martineau DuMoulin LLP
2900 - 550 Burrard St
Vancouver, BC  V6C 0A3
Canada
Attn:  John F. Grieve
Fax No.:  (604) 632-4772
Email:  jgrieve@fasken.com
 
(b)  
To Purchaser at:

 
Century Casinos Europe GmbH
Untere Viaduktgasse 2
3rd Floor
Vienna 1030
Austria
Attention:  Peter Hoetzinger
Fax No.:  + 431 5336 3334
Email:           peter.hoetzinger@cnty.com
 
with a copy to:
 
Field LLP
2000 Oxford Tower
10235 101 Street
Edmonton AB  T5J 3G1
Canada
Attn:  Rick H. Pabst
Fax No.:  (780) 423-9329
Email:  rpabst@fieldlaw.com
 
Any such notice, direction, request or other communication will be deemed to
have been given or made on the date on which it was delivered or, in the case of
fax or email, on the next Business Day after receipt of transmission.  Any party
may change its fax number or address for service or email address from time to
time by written notice in accordance with this section.
 
19.2 This Agreement supersedes all previous invitations, proposals, letters,
correspondence, negotiations, promises, agreements, covenants, conditions,
representations and warranties between the Parties with respect to the subject
matter of this Agreement.  For the avoidance of doubt, the Parties acknowledge
and expressly agree that the confidentiality agreement dated August 18, 2009
between Purchaser and Fortress, as amended, shall remain in full force and
effect, subject to the terms thereof.
 
19.3 The Parties shall do, sign, execute and make all deeds, documents, matters
and things which are convenient or necessary for completely and effectively
carrying out the terms and intentions of this Agreement and for vesting
beneficial and legal title to the Shares in Purchaser.
 
 
-25-

--------------------------------------------------------------------------------

 
19.4 All of the representations and warranties of the Parties contained herein
(other than those set forth in Sections 7.1(d) and 8.1(i)), and all covenants
and agreements contained in this Agreement that are by their terms to be
performed before the Closing, will expire on Closing.
 
19.5 If any provision hereof is unenforceable it will be severed from this
Agreement and the remainder of the Agreement will remain in full force and
effect.
 
19.6 This Agreement is governed by and is to be construed in accordance with the
laws of the Province of British Columbia and the laws of Canada applicable
therein. The Parties hereby agree that the Court shall have the exclusive
jurisdiction with respect to all disputes arising under or in relation to this
Agreement and the Parties hereby attorn to the jurisdiction of that court.
 
19.7 No change or modification of this Agreement is valid unless it is in
writing and signed by each Party.
 
19.8 Time is of the essence of this Agreement.
 
19.9 This Agreement enures to the benefit of and is binding upon the Parties and
their respective successors and permitted assigns.  This Agreement may not be
assigned by either Party prior to the Closing without the prior written consent
of the other Party, except that Purchaser shall have the right to assign its
rights under this Agreement (and/or to nominate as the entity or entities in
whom the title to the Shares is to vest) to any one or more entities
controlling, controlled by or under common control with Purchaser; provided,
however, that no such assignment shall relieve Purchaser of (a) its obligations
with respect to the Adjustment Amount or under Section 8.1(i) or (b) any of
Purchaser’s other obligations.
 
19.10 This Agreement may be executed in any number of counterparts, each of
which will be deemed an original and all of which together constitute one and
the same instrument.  Executed copies of this Agreement may be delivered by
facsimile transmission or other electronic means and it is not necessary to
confirm execution by delivery of originally executed documents.


[signature page follows]

 
-26-

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF the Parties have executed this Agreement effective as of the
day and year first above written notwithstanding the date of execution.


GRANT THORNTON LIMITED in its capacity as interim receiver and receiver and
manager of EGC Holdings Ltd., and not in its personal capacity
 
CENTURY CASINOS EUROPE GMBH
Per:
/s/ Mark Wentzell   
Per:
/s/ Larry Hannappel   
Authorized Signatory
   
Authorized Signatory
  Mark Wentzell      Larry Hannappel   
Name
   
Name
  Senior Vice President          Authorized Signatory   
Title
   
Title
  6 November 2009      6 November 2009   
Date of Execution
   
Date of Execution



The undersigned, as solicitors for Grant Thornton Limited in its capacity as
interim receiver and receiver and manager of EGC Holdings Ltd., and not in its
personal capacity, agree to be bound by the provisions of Sections 3 and 6 of
this Agreement relating to the Deposit and the Section 3.1(b) Amount.


FASKEN MARTINEAU DUMOULIN LLP


Per:
/s/ Kibben Jackson   
Authorized Signatory
  Kibben Jackson   
Name
  Partner   
Title
  6 November 2009   
Date of Execution




 
-27-

--------------------------------------------------------------------------------

 

Fortress agrees that subject to satisfaction (or express written waiver by
Fortress) of each of the following conditions, Fortress shall execute the
Fortress Release and deliver the Fortress Release to Purchaser at the Closing:
(i)  the Vesting Order obtained by the Receiver includes a provision that the
release of any claims of Fortress against the Subsidiaries and the liens of
Fortress in the Assets and the Shares is without prejudice to and does not in
any way adversely affect the claims of Fortress against, and the liens of
Fortress in the assets of, any of the other Evergreen subsidiaries, and (ii)
Fortress receives from the Receiver, acting on behalf of such other Evergreen
subsidiaries, reaffirmations of the obligations of such other Evergreen
subsidiaries to Fortress which reaffirmations are in form acceptable to Fortress
and are executed and delivered pursuant to such court authorization as Fortress,
the Receiver or its counsel may deem necessary.


FORTRESS CREDIT CORP., as Agent for Fortress Credit Opportunities I, LP and
Fortress Credit Funding II, LP




By:
/s/ Constantine Dakolias   
 
Name: Constantine Dakolias   
 
Title:  President   
 
Date of Execution:  6 November 2009   
 

                                                       

 
-28-

--------------------------------------------------------------------------------

 



EXHIBIT 1


Legal Description(s) of Real Property


1.  
Lands and premises municipally described as 1010 - 42nd Avenue SE, Calgary,
Alberta and legally described as:

 
 
PLAN 8368HA

 
BLOCK 24

 
EXCEPTING THEREOUT ALL MINES AND MINERALS

 
2.  
Lands municipally described as 4412 - 9th Street SE, Calgary, Alberta and
legally described as:

 
 
PLAN 8121 HN

 
BLOCK 4

 
THE SOUTH 236.27 FEET

 
CONTAINING 0.421 HECTARES (1.04 ACRES) MORE OR LESS

 
EXCEPTING THEREOUT ALL MINES AND MINERALS

 
3.  
Lands municipally described as 1007 - 42nd Avenue SE, Calgary, Alberta and
legally described as:

 
 
PLAN CALGARY 8121HN

 
BLOCK FOUR (4)

 
CONTAINING TWO AND TWENTY NINE HUNDREDTHS (2.29) ACRES MORE OR LESS

 
EXCEPTING THE SOUTH TWO HUNDRED AND THIRTY SIX AND TWENTY SEVEN ONE HUNDREDTHS
(236.27) FEET CONTAINING ONE AND FOUR HUNDREDTHS (1.04) ACRES MORE OR LESS

 
EXCEPTING THEREOUT ALL MINES AND MINERALS

 

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT 2

 
 
Accounting Arbitration Procedures

 
 
Any dispute submitted for resolution pursuant to Section 3.2 or Section 3.6
shall be resolved pursuant to the provisions of the International Commercial
Arbitration Act, R.S.B.C. 1996, c.233 and for that purpose the Accountants will
be asked to select a senior member of their firm to serve as sole arbitrator and
the individual so selected will be deemed to have been duly appointed with the
agreement of both parties as sole arbitrator under ss.11(2) of that act;
provided, however, that if at such time either Receiver or Purchaser shall
discover a bona fide conflict with respect to the Accountants (including,
without limitation, that the Accountants provided any advice to either party
with respect to any matter provided for in this Agreement), the parties shall
submit the matter to another mutually agreeable independent firm of chartered
accountants to resolve the remaining matters in dispute, and such firm shall be
the Accountants for all purposes of this Agreement.

 
 
Purchaser and Receiver shall direct the Accountants to use their best efforts to
render a determination within 30 days of submitting to the Accountants for
resolution either (i) the disputed allocation of the Purchase Price (in the case
of a dispute submitted pursuant to Section 3.2) or (ii) the matters set forth in
the Objection Notice (in the case of a dispute submitted pursuant to Section
3.6), and Receiver and Purchaser and their respective Representatives will
cooperate with the Accountants during their resolution of any and all such
matters.

 
 
In the case of a dispute submitted pursuant to Section 3.6, the Accountants will
consider only those items and amounts set forth in the Objection Notice that
Purchaser and Receiver are unable to resolve, and in resolving any such disputed
item, the Accountants may not assign a value to any item greater than the
greatest value for such item claimed by either Party or less than the smallest
value for such item claimed by either Party. The scope of the disputes to be
arbitrated by the Accountants pursuant to Section 3.6 is limited to whether the
preparation of the disputed Final Closing Balance Sheet(s) and the calculation
of the disputed Final Working Capital were consistent with the Agreed Accounting
Principles and the terms of Section 3.6 (including but not limited to the
definitions of Final Working Capital, Current Assets and Current Liabilities)
and whether there were mathematical errors in the preparation of the disputed
Final Closing Balance Sheet or the calculation of the disputed Final Working
Capital and the Accountants are not to make any other determination.

 
 
The fees and expenses of the Accountants incurred pursuant to Section 3.6 shall
be paid by the Party whose calculation of the total amount of disputed Final
Working Capital was furthest from the total amount of disputed Final Working
Capital as determined by the Accountants.  The fees and expenses of the
Accountants incurred pursuant to Section 3.2 shall be paid by the Party whose
allocation of the Purchase Price was furthest from the allocation of the
Purchase Price determined by the Accountants.

 
 
The determination of the Accountants as to any disputed matters shall be set
forth in a written statement delivered to Purchaser and Receiver and shall be
final, conclusive and binding on the parties.  The parties agree that judgment
may be entered upon the award of the Accountants in any court having
jurisdiction pursuant to the terms of this Agreement.

 
 
If issues in dispute are submitted to the Accountants for resolution, each Party
will furnish to the Accountants such workpapers and other documents and
information relating to the disputed issues as the Accountants may request and
are available to that party (or its independent chartered accountants), and will
be afforded the opportunity to present to the Accountants any material relating
to the determination and to discuss the determination with the Accountants.

 